Exhibit 99.1 NETAPP REPORTS FOURTH QUARTER AND FISCAL YEAR 2017 RESULTS Net Revenues of $1.48 Billion for the Fourth Quarter and $5.52 Billion for Fiscal Year 2017 • Net Revenues for Q4 up 5% quarter-over-quarter and 7% year-over-year. • Q4 All-flash array annualized net revenue run rate of $1.70 billion, up almost 140% year-over-year. • Over an exabyte of flash shipped in fiscal year 2017. • $913 million returned to shareholders in share repurchases and cash dividends in fiscal year 2017. • First quarter fiscal year 2018 dividend to increase by 5% to $0.20 per share. Sunnyvale, Calif.—May 24, 2017—NetApp (NASDAQ: NTAP) today reported financial results for the fourth quarter and fiscal year 2017, ended April 28, 2017. Fourth Quarter Financial Results Net revenues for the fourth quarter of fiscal year 2017 were $1.48 billion. GAAP net income for the fourth quarter of fiscal year 2017 was $190 million, or $0.68 per share,1 compared to GAAP net loss of $8 million, or $0.03 loss per share,2 for the comparable period of the prior year. Non-GAAP net income for the fourth quarter of fiscal year 2017 was $239 million, or $0.86 per share,3 compared to non-GAAP net income of $157 million, or $0.55 per share, for the comparable period of the prior year. Fiscal Year 2017 Financial Results Net revenues for fiscal year 2017 were $5.52 billion. GAAP net income for fiscal year 2017 was $509 million, or $1.81 per share,1 compared to GAAP net income of $229 million, or $0.77 per share, for the comparable period of the prior year. Non-GAAP net income for fiscal year 2017 was $768 million, or $2.73 per share,3 compared to non-GAAP net income of $633 million, or $2.13 per share, for the comparable period of the prior year. Cash, Cash Equivalents and Investments NetApp ended the fourth quarter of fiscal year 2017 with $4.9 billion in total cash, cash equivalents and investments. During the fourth quarter of fiscal year 2017, the Company generated $365 million in cash from operations and returned $180 million to shareholders through share repurchases and a cash dividend. The Company will increase the first quarter fiscal year 2018 dividend by 5% to $0.20 per share. The quarterly dividend will be paid on July 26, 2017, to shareholders of record as of the close of business on July 7, 2017. “Our continued focus and disciplined execution yielded yet another quarter of solid results. We have regained momentum, returning the company to revenue growth and delivering against all of our fiscal year 2017 commitments,” said George Kurian, chief executive officer. “By innovating to redefine traditional markets and to bring enterprise-grade technology to emerging areas of the market, we are gaining market share, expanding our addressable market, and creating new opportunities for NetApp.” Q1 Fiscal Year 2018 Outlook The Company provided the following financial guidance for the first quarter of fiscal year 2018: • Net revenues are expected to be in the range of $1.24 billion to $1.39 billionGAAPNon-GAAP • Earnings per share is expected to be in the range of:$0.30 - $0.38$0.49 - $0.57 Full Fiscal Year 2018 Outlook
